        Case 1:19-cv-05094-SDG Document 38-4 Filed 08/06/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION



       NOTICE TO RESPOND TO SUMMARY JUDGMENT MOTION


       A motion for summary judgment has been filed in this court in a case in which you
are a party. You are hereby notified that within 21 days from the date said motion was
served upon you, you must file all materials, including any affidavits, depositions,
answers to interrogatories, admissions on file, and any other relevant materials, which
you wish to be considered in opposition to the motion for summary judgment, Federal
Rules of Civil Procedure, Rule 56(c)(1)(B); Moore v. State of Florida, 703 F.2d 516, 519
(11th Cir. 1983).

       You are also notified that, unless otherwise stated by the trial court, the Court will
take said motion for summary judgment under advisement immediately upon the close of
the aforesaid 21 day period. Id. at 519. See also Donaldson v. Clark, 786 F.2d 1570, 1575
(11th Cir. 1986); Griffith v.Wainright, 722 F.2d 822, 825 (11th Cir. 1985).

       The entry of summary judgment by the trial court is a final judgment on the claim
or claims decided. Finn v. Gunter, 722 F.2d 711, 713 (11th Cir. 1984). Whenever the non-
moving party bears the burden of proof at trial on a dispositive issue and the party moving
for summary judgment has demonstrated the absence of any genuine issue of fact, the
non-moving party must go beyond the pleadings and must designate, by affidavit or other
materials, “...specific facts showing that there is a genuine issue for trial.” Federal Rules
of Civil Procedure, Rule 56(e); Celotex Corp. v. Catrett, 477 U.S.317, 324; 106 S.Ct.
2548, 2552-53; 91 L.Ed.2d 265, 272-73.


                                                  JAMES N. HATTEN
                                                  DISTRICT COURT EXECUTIVE/
                                                  CLERK OF COURT
